Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0326983 in view of Fiordi et al. US 2019/0106850.
Lee et al. disclose a warning sign device (200) comprising:
A sign body (10) forming a triangle.  See Fig. 1, [0011-14].
A propulsion drive (1) such as wheels.
What Lee et al. do not disclose are crawler tracks instead of wheels.
However, Fiordi et al. teach a mobile road barrier comprising:
A frame (2), supporting a barrier body (3).  [0036-0041], Figs. 1, 7, 9.
A self-propelled cart (1) including propulsion means, such as tracks or wheels.  [0042].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wheels of Lee et al. with tracks as taught by Fiordi et al. in order to accommodate operation on gravel/dirt roads.

With respect to claims 13, 18 Lee et al. disclose a driving controller (2), road information detector (3) and processor (4) connected to the propulsion drive (1).  Wherein the 
processor determines from the detector, whether the device is moving uphill, downhill or 

on level ground, such that speed control signals are output to the propulsion drive (1).  Fiordi et al. disclose the propulsion tracks or wheels are controlled by on-board motor (M1), drive means (2) and control means (M3) for propulsion and steering of the tracks or wheels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wheels of Lee et al. with tracks as taught by Fiordi et al. in order to accommodate operation on gravel/dirt roads.

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0326983 in view of Fiordi et al. US 2019/0106850 as applied to claim 1 above, and further in view of Wang US 6,718,670.
Lee et al. in view of Fiordi et al. disclose a self-propelled triangular warning sign including wireless communication to a remote control or the internet for GPS navigation.
But do not disclose if the triangular sign body members (10) are pivotably connected.
However, Wang teaches it is known to provide triangular warning signs with riveted, pivotable bottom corners and magnetic attachment means (13) at the upper corner of the triangular warning sign to facilitate folding/unfolding the triangular sign.  See Fig. 7; Col. 6, lns. 25-55. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the self-propelled triangular warning sign of Lee et al. in view of Fiordi et al. with the fastening means taught by Wang in order to facilitate storage and deployment of the device.

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Lee et al. US 2018/0326983 in view of Fiordi et al. US 2019/0106850 and Wang US 6,718,670 as applied to claim 4 above, and further in view of Romano US 3,135,235.  Lee et al. in view of Fiordi et al. and Wang disclose a self-propelled triangular warning sign including wireless communication to a remote control or the internet for GPS navigation.  But do not disclose if the triangular sign body is pivotally mounted to the frame.  However, Romano teaches it is known to mount collapsible triangular traffic signs pivotably on a base (36) via a telescopic supporting element (50).  Col. 2, lns. 18-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the self-propelled triangular warning sign of Lee et al Fiordi et al. and Wang with the pivotably telescopic support taught by Romano in order to orient the warning sign as needed.

8.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Lee et al. US 2018/0326983 in view of Fiordi et al. US 2019/0106850 as applied to claim 13 above, and further in view of Grady, Jr. US 7,158,020.  Lee et al. in view of Fiordi et al. disclose a self-propelled triangular warning sign including wireless communication to a remote control or the internet for GPS navigation.  But do not disclose how the device is powered.  However Grady, Jr. teaches a triangular warning sign (10) having an LED assembly (26) and electronic control system (14).  Wherein a battery (32) is mounted in a battery mount (34) on the base portion of the triangular warning sign.  The battery being preferably disposable or alternatively rechargeable.  Wiring harnesses can accommodate external AC and/or DC power sources.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the self-propelled sign of Lee et al Fiordi et al. with the power sources taught by Grady, Jr. in order to provide power the device.

9. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Lee et al. US 2018/0326983 in view of Fiordi et al. US 2019/0106850 as applied to claim 1 above, and further in view of Farritor et al. US 2002/0154947.
Lee et al. in view of Fiordi et al. disclose a self-propelled triangular warning sign including wireless communication to a remote control or the internet for GPS navigation such that a detector can transmit data to a drive controller and processor to determine when the device is moving uphill, downhill or on level ground.  But do not disclose what the detector is.  However, Farritor et al. teach a self-propelled traffic warning sign having a visual feedback system, such as a camera wherein commands are sent to individual or groups of self-propelled markers to instruct movement of the devices in a certain way based on the visual feedback provided by the camera and/or GPS. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the self-propelled triangular warning sign of Lee et al Fiordi et al. with the visual feedback system taught by Farritor et al. in order to enhance navigation of the self-propelled warning sign.
Allowable Subject Matter
10. 	Claims 6-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/11/2022